Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 4/26/2021. With the amendments, claims 1, 5-10, 14-18 remain pending.  Claims 1, and 5-8 are amended. Claims 2-4 and 11-13 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/26/2021, with respect to claims have been fully considered and are persuasive.  Claims 4 and 13 are cancelled and not of record, as being cancelled, and the subject matter of claim 4 is incorporated into claim 1.  The examiner withdraws the rejection of claims 5-8 and 14-17 as dependent on now, allowable claim 1. The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1, 5-10, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 now incorporates the former subject matter of, now cancelled, claim 4, where the rejection for indefiniteness is overcome.  The reason for the potential allowance of claim 4, now applies as the reasons for allowance claim 1.  This combination is considered non-obvious over the closest related prior art.
Claims 5-10, 14-18 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 3, 2021